Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 1 of 13




              EXHIBIT C
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 2 of 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                          Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                             Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                     Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                             Civil Action No. 6:20-cv-1015-ADA
                                                          Civil Action No. 6:20-cv-1016-ADA
                        Plaintiff,
                                                          Civil Action No. 6:20-cv-1017-ADA
                                                          Civil Action No. 6:20-cv-1018-ADA
                 v.                                       Civil Action No. 6:20-cv-1019-ADA
                                                          Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                            Civil Action No. 6:20-cv-1021-ADA
                                                          Civil Action No. 6:20-cv-1022-ADA
                        Defendant.
                                                            JURY TRIAL DEMANDED


                     TP-LINK TECHNOLOGIES CO., LTD.’S
           OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF
                JURISDICTIONAL REQUESTS FOR PRODUCTION

       Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant TP-Link Technologies

Co., Ltd. (“TP-Link China”), by and through its counsel, hereby provides the following objections

and responses to Plaintiff WSOU Investments, LLC, d/b/a Brazos Licensing and Development

(“WSOU”). The objections and responses are made in accordance with the Federal Rules of Civil

Procedure and are based upon information presently available to TP-Link China. These objections

and responses are without prejudice to TP-Link China’s right to use or rely on subsequently

discovered information.

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       Defendant TP-Link China makes the following general objections, whether or not

separately set forth in response to each and every instruction, definition, and production request

made by Plaintiff.



TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                     Page 1
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 3 of 13




       1.      TP-Link China objects to each Request to the extent it calls for the disclosure of

information protected by the attorney-client and common interest privileges, the attorney work-

product doctrine, the laws governing trade secrets and proprietary business information, that was

prepared in anticipation of litigation, and/or that is otherwise privileged, protected or immune from

discovery for any reason whatsoever. TP-Link China and its attorneys hereby assert all such

applicable privileges, protections and immunities.

       2.      TP-Link China objects to the Requests to the extent they purport to impose

obligations beyond those imposed by the Federal Rules of Civil Procedure (the “Federal Rules”)

and the Local Rules of the United States District Court for the Western District of Texas (the

“Local Rules” and, together with the Federal Rules, the “Rules of Civil Procedure”). Any

objections or responses made, or any information or documents produced, in response to these

Requests are without prejudice to this objection.

       3.      TP-Link China objects to each and every Request to the extent it calls for

information that is neither relevant to the subject matter of this action, nor reasonably calculated

to lead to the discovery of admissible evidence. By responding to these Requests, TP-Link China

does not waive any right to challenge the relevance or admissibility of any document produced

responsive hereto.

       4.      TP-Link China objects to each and every Request to the extent it seeks information

which is already within the possession, custody or control of Plaintiff, on the grounds that such

Requests are unduly burdensome and oppressive.

       5.      TP-Link China objects to the Requests to the extent they seek the disclosure of

information and documents not in the possession, custody or control of TP-Link China.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                        Page 2
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 4 of 13




       6.      TP-Link China objects to each Request to the extent that providing a response to

the Request in light of Plaintiff’s instructions and definitions, or lack thereof, would cause

unreasonable annoyance, harassment, oppression, undue burden, and/or extraordinary expense to

TP-Link China.

       7.      TP-Link China objects to each and every Request to the extent that it is vague,

unintelligible, and/or susceptible to various interpretations, such that TP-Link China is unable to

discern its meaning and/or respond.

       8.      TP-Link China objects to each and every Request to the extent it seeks discovery

of information subject to a confidentiality claim of a third-party. To the extent that any such

information may be provided, the provision will occur only pursuant to an acceptable protective

order and only to the extent TP-Link China can do so consistent with its legal and contractual

obligations. TP-Link China will only produce documents or provide information that TP-Link

China, any party, or any third party deems to embody material that is private, confidential,

commercially sensitive, proprietary, trade secret or otherwise protected from disclosure pursuant

to Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure or Rule 501 of the Federal Rules of

Evidence pursuant to a protective order to be entered by the Court governing the disclosure and

use of such information.

       9.      TP-Link China objects to the definition of “you”, “your”, “Defendant”, and “TP-

Link China” as overbroad and unduly burdensome to the extent it includes “any present or former

officer, director, employee, agent, attorney, or other representative acting on its behalf, … any

predecessor, successor, parent, subsidiary, controlled, or affiliated companies, and any person or

company assisting by agreement or otherwise in this lawsuit, and their agents, officers, employees,




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                      Page 3
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 5 of 13




representatives, and attorneys.” TP-Link China will construe these terms to mean “TP-Link

Technologies Co., Ltd. 联洲技术有限公司”.

       10.      TP-Link China objects to the Requests to the extent they assume disputed facts or

legal conclusions in defining the information and documents requested. TP-Link China denies any

such disputed facts or legal conclusions. Any information provided, or documents produced, by

TP-Link China with respect to the Requests is without prejudice to this objection.

       11.      TP-Link China objects to the Requests to the extent they are overbroad, unduly

burdensome and oppressive, and that the burden or expense of producing information and

documents in response to the Requests outweighs the likely benefit, taking into account the factors

listed in Fed. R. Civ. P. 26(b)(2)(iii), or that the information or documents sought is obtainable

from some other source that is more convenient, less burdensome, or less expensive.

       12.      TP-Link China objects to the definition of “refer to,” “relate to,” “relating,”

“relates,” as overbroad, vague, ambiguous, and unintelligible, and to the extent it requires

subjective judgment on the part of TP-Link China and its attorneys, or a conclusion or opinion of

counsel in violation of the attorney work product doctrine.

       13.      TP-Link China objects to each Request to the extent it is duplicative or cumulative

of another Request.

       14.      TP-Link China objects to the Requests to the extent they seek discovery of

documents and things prepared after the date they received notice of Plaintiff’s claim of

infringement.

       15.      TP-Link China specifically incorporates herein by reference the objections set forth

in TP-Link China’s Objections and Responses to Plaintiff’s First Set of Interrogatories (Nos. 1-2).




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                       Page 4
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
          Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 6 of 13




          16.    TP-Link China’s objections and responses to these Requests are based on its present

knowledge, information, belief and ongoing investigations. TP-Link China reserves the right to

supplement or amend its objections and responses upon discovery of additional documents and

things.

                                OBJECTIONS AND RESPONSES

REQUEST FOR PRODUCTION NO. 1:

       All correspondence between TP-Link (China) and TP-Link (US) relating in any way to
the summons, complaint and Patents-in-Suit for the present cases.

RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

          TP-Link China objects to this Request because it is being made for an improper purpose,

namely to harass and cause unnecessary delay and a needless increase in the cost of these

proceedings.

          TP-Link China objects to this Request on the ground that the information sought through

purported “jurisdictional discovery” is neither relevant to the subject matter involved in the

pending action nor reasonably calculated to lead to the discovery of admissible evidence. Because

of the lack of relevance, the request is also not proportional to the needs of the case. Plaintiff has

propounded this request for the purpose of delaying adjudication on the merits of TP-Link China’s

motion to dismiss.

          TP-Link China objects to this Request on the ground that the phrase “relating in any way

to the summons, complaint and Patents-in-Suit” is vague and ambiguous.

          TP-Link China objects to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the attorney work-product doctrine, the common-

interest doctrine, and/or other applicable privileges or immunities.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                         Page 5
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 7 of 13




REQUEST FOR PRODUCTION NO. 2:

        All correspondence between TP-Link (China) and anyone at Foley & Lardner LLP,
including but not limited to Mr. Stephen R. Smerek (ssmerek@foley.com) and Ms. Tiffany K.
Sung (tsung@foley.com) relating in any way to the summons, complaint and Patents-in-Suit for
the present cases.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

       TP-Link China objects to this Request because it is being made for an improper purpose,

namely to harass and cause unnecessary delay and a needless increase in the cost of these

proceedings.

       TP-Link China objects to this Request on the ground that the information sought through

purported “jurisdictional discovery” is neither relevant to the subject matter involved in the

pending action nor reasonably calculated to lead to the discovery of admissible evidence. Because

of the lack of relevance, the request is also not proportional to the needs of the case. Plaintiff has

propounded this request for the purpose of delaying adjudication on the merits of TP-Link China’s

motion to dismiss.

       TP-Link China objects to this Request on the ground that the phrase “relating in any way

to the summons, complaint and Patents-in-Suit” is vague and ambiguous.

       TP-Link China objects to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the attorney work-product doctrine, the common-

interest doctrine, and/or other applicable privileges or immunities.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                         Page 6
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 8 of 13




Dated: January 28, 2021                           Respectfully submitted,

                                                  FISH & RICHARDSON P.C.

                                                  By: /s/ David M. Hoffman
                                                      John T Johnson (admitted pro hac vice)
                                                      jjohnson@fr.com
                                                      Jeffrey C. Mok (admitted pro hac vice)
                                                      jmok@fr.com
                                                      7 Times Square, 20th Floor
                                                      New York, NY 10036
                                                      Tel: (212) 765-5070
                                                      Fax: (212) 258-2291

                                                          David M. Hoffman
                                                          Texas Bar No. 24046084
                                                          hoffman@fr.com
                                                          111 Congress Avenue, Suite 810
                                                          Austin, TX 78701
                                                          Tel: (512) 472-5070
                                                          Fax: (512) 320-8935

                                                  COUNSEL FOR DEFENDANT,
                                                  TP-LINK TECHNOLOGIES CO., LTD.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                    Page 7
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
        Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 9 of 13




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was served electronically on January 28, 2021 to all counsel of record.


                                                          /s/ David M. Hoffman
                                                          David M. Hoffman




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                 Page 8
FIRST SET OF JURISDICTIONAL REQUESTS FOR PRODUCTION
      Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 10 of 13




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

                                        §
                                        §     Case No. 6:20-cv-01012
                                        §
                                              Case No. 6:20-cv-01013
                                        §
                                        §     Case No. 6:20-cv-01014
  WSOU INVESTMENTS, LLC, d/b/a
                                        §
  BRAZOS LICENSING AND                        Case No. 6:20-cv-01015
                                        §
  DEVELOPMENT,
                                        §     Case No. 6:20-cv-01016
                Plaintiff,              §
                                              Case No. 6:20-cv-01017
                                        §
        v.                              §     Case No. 6:20-cv-01018
                                        §
                                              Case No. 6:20-cv-01019
  TP-LINK TECHNOLOGY CO., LTD,          §
                                        §     Case No. 6:20-cv-01020
  Defendant.                            §
                                              Case No. 6:20-cv-01021
                                        §
                                        §     Case No. 6:20-cv-01022
                                        §
                                        §
                                              JURY TRIAL DEMANDED
                                        §
                                        §

                PLAINTIFF’S FIRST SET OF JURISDiCTIONAL
               REQUESTS FOR PRODUCTION TO DEFENDANTS

      Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff WSOU
INVESTMENTS, LLC d/b/a Brazos Licensing and Development (“Plaintiff” or
“Brazos”) hereby serves this First Set of Common Requests for Production on
Defendant TP-Link Technology Co., Ltd. (“Defendant” or “TP-Link”) and request that
Defendant produce and permit for inspection and copying the documents responsive
to these requests. The inspection and performance of related acts shall be made at
DiNovo Price LLP, 7000 N MoPac Expy, Suite 350, Austin, Texas, 78731, within 30
days of service of this request.




                                        1
      Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 11 of 13




                               I.         DEFINITIONS

      1.     “Patents-in-Suit” shall refer to the following U.S. Patents: 6,581,121,
7,174,180, 7,333,770, 7,447,767, 7,652,988, 7,751,423, 7,965,726, 8,094,726,
8,094,573, 8199,636, 8,451,839, 8,774,790, 9,226,305, and 9,548,977.

      2.     The “present cases” shall refer to the following cases between Plaintiff
and Defendant filed in the Western District of Texas, Waco Division, on October 31,
2021: Case Nos. 6:20-cv-01012, 6:20-cv-01013, 6:20-cv-01014, 6:20-cv-01015, 6:20-cv-
01016, 6:20-cv-01017, 6:20-cv-01018, 6:20-cv-01019, 6:20-cv-01020, 6:20-cv-01021,
and 6:20-cv-01022.

       3.    “TP-Link (China)” shall refer to Defendant, TP-Link Technology Co.
Ltd., and TP-Link Technologies Co., Ltd. ( 联洲技术有限公司).

      4.     “TP-Link (US)” shall refer to TP-Link USA Corporation.

                                    II.    REQUESTS

      1. All correspondence between TP-Link (China) and TP-Link (US) relating in
         any way to the summons, complaint and Patents-in-Suit for the present
         cases.

      2. All correspondence between TP-Link (China) and anyone at Foley &
         Lardner LLP, including but not limited to Mr. Stephen R. Smerek
         (ssmerek@foley.com) and Ms. Tiffany K. Sung (tsung@foley.com) relating in
         any way to the summons, complaint and Patents-in-Suit for the present
         cases.


Dated: January 8, 2021                     Respectfully submitted,


                                    By:     /s/Raymond W. Mort, III
                                           Raymond W. Mort, III
                                           Texas State Bar No. 00791308
                                           THE MORT LAW FIRM, PLLC
                                           100 Congress Avenue
                                           Suite 2000
                                           Austin, Texas 78701
                                           Tel/Fax: (512) 677-6825
                                           Email: raymort@austinlaw.com

                                           Adam G. Price
                                           Texas State Bar No. 24027750

                                             2
Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 12 of 13




                             Christopher V. Goodpastor
                             Texas State Bar No. 00791991
                             Gregory S. Donahue
                             Texas State Bar No. 24012539
                             DINOVO PRICE LLP
                             7000 N. MoPac Expressway
                             Suite 350
                             Austin, Texas 78731
                             Telephone: (512) 539-2626
                             Facsimile: (512) 539-2627
                             Email: aprice@dinovoprice.com
                             cgoodpastor@dinovoprice.com
                             gdonahue@dinovoprice.com

                             ATTORNEYS FOR PLAINTIFF
                             WSOU INVESTMENTS, LLC d/b/a
                             BRAZOS LICENSING AND
                             DEVELOPMENT




                               3
      Case 6:20-cv-01012-ADA Document 20-3 Filed 02/02/21 Page 13 of 13




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of January 2021, I served the foregoing to
all counsel of record via email.

                                       /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III




                                          4
